Citation Nr: 1509422	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease prior to October 16, 2012, and a rating in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for lumbar spine degenerative joint disease and provided an initial 10 percent rating, effective November 3, 2011.  A November 2012 rating decision provided an increased 20 percent rating, effective October 16, 2012.

The Veteran and his wife testified at a Board hearing in January 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his January 2015 Board hearing, the Veteran testified that he receives treatment for his back from a private chiropractor twice a year.  He denied VA or other private treatment within the past 12 years, but stated he saw a family physician and private neurologist roughly 15 years prior.  The virtual records contain chiropractic records from 2002 to 2009, and do not contain the treatment records for the private neurologist and family physician.  As the claim is being remanded, requests should be made for releases of these missing private records.

The Veteran argues that he is entitled to a higher rating for his spine disability because his current staged ratings do not take into account his symptoms during a flare-up.  VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§  4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran has been afforded several VA examinations.  During his first examination in June 2012, the Veteran had forward flexion to 70 degrees and described flare up symptoms as "unable to function."  Four months later, during the October 2012 fee-basis VA examination, the Veteran had forward flexion to 35 degrees and described his flare ups as "severe pain with certain movements."  In March 2014, the Veteran's record was reviewed by a VA evaluator so that an opinion regarding the functional impact of his disability could be addressed.  The evaluator noted that it was not possible to estimate in degree any functional loss during flare-ups or repetitive use because the Veteran "does not provide sufficient description regarding additional functional loss during flare-ups or repetitive use."   In October 2014, the Veteran was afforded his most recent fee-basis VA examination.  He had forward flexion to 40 degrees and described his flare ups as "pain with coughing and sneezing."  This evaluator noted that it was "not feasible" to describe the Veteran's additional limitation during his flare ups because he was "unable to provide additional range of motion loss because cannot test at the time of occurrence."  

During the January 2015 hearing, the Veteran argued that he was entitled to a higher rating, and that the VA had not taken into account his flare-ups when assigning him 20 percent for his lumbar spine disability.  He and his wife testified that his flare-ups involved severe lumbar spine pain that made it so that he was "barely able to walk."  He stated he had severe flare-ups that required him to be "practically" inactive four times per year.  The flare-ups would last four days on average.  He also testified that he was unable to lift more than 4 lbs. due to his lumbar spine, and he was on guard to injury of his spine at all times.  His wife stated that he was unable to participate in normal activities due to fear of having a flare-up of his spine symptoms (activities such as gardening, working on the car, or shopping).  The Veteran also argued that his most recent VA examination did not reflect the severity of his lumbar spine because he was having a "particularly good" day regarding how his lumbar spine felt during the examination.  

Here, when comparing the Veteran's statements regarding his flare-up symptoms to the Board and to the VA examiners, the VA examiner reports are less detailed.  When the March 2014 evaluator was asked whether pain, weakness, fatigability or incoordination could significantly limit the Veteran's functionality during a flare-up or when the joint is used repeatedly over a period of time, the examiner noted that the Veteran had not provided a sufficient description of his functional loss during a flare-up to answer the question.  This opinion did not include contacting the Veteran to ask additional follow-up questions or review of the private chiropractor treatment records.  The October 2014 fee-basis examiner noted that it was not possible to know the functional loss without examining the Veteran during a flare-up, but additionally did not appear to ask the Veteran questions about his flare-ups as the description provided was "pain with coughing or sneezing."  The description of his limitation during the Board hearing was elaborate, but did require some questions from the VLJ and attorney.  On remand, the Veteran should be afforded another VA examination, with full consideration of Deluca and Mitchell.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to request information regarding any VA or non-VA treatment he has received for his lumbar spine, specifically any private family physician and private neurologist records, and any private chiropractor records from 2009 onward.  All identified records should be obtained, if not already of record.  If the AMC/RO cannot locate any identified record, then the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his lumbar spine disorder.  The virtual record must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine disorder and the examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  The examiner should elicit sufficient information from the Veteran regarding his functional limitations during a flare-up, if possible.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim based on consideration of all of the evidence received since the claim was last adjudicated in April 2014, to specifically include the October 2014 examination.  The review should consider the Veteran's claim on a schedular and extraschedular basis.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




